Case 17-02005           Doc 369      Filed 04/09/21        Entered 04/09/21 16:44:56              Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                     NEW HAVEN DIVISION


     In Re:                                                  :
                                                             :
     CURTIS JAMES JACKSON, III,                              :
                                                             :    CHAPTER 11
              Debtor.                                        :    CASE NO. 15-21233 (AMN)
                                                             :
     _________________________________                       :
                                                             :
     CURTIS JAMES JACKSON, III,                              :
                                                             :    ADVERSARY PROCEEDING
              Plaintiff,                                     :    CASE NO. 17-02005 (AMN)
                                                             :
                      v.                                     :
                                                             :
     REED SMITH LLP AND PETER                                :    APRIL 9, 2021
     RAYMOND,                                                :
                                                             :
              Defendants.                                    :

           REED SMITH LLP AND PETER RAYMOND’S MEMORANDUM
      OF LAW PURSUANT TO THE COURT’S SCHEDULING ORDER, ECF NO. 362

         Reed Smith LLP and Peter Raymond (together, “Reed Smith”) respectfully submit this

 Memorandum of Law pursuant to this Court’s Scheduling Order, ECF No. 362, with respect to

 Defendants’ Exhibits 11 and 12 (the “Videos”). Scheduling Order 3-4. Reed Smith believes that

 the Videos should remain sealed and part of the record. 1

         While it ordinarily would be sufficient to keep these Videos under seal “due to their

 graphic nature,” id. at 4, the need for sealing is heightened because of the outrageous nature of

 Jackson’s edits to the Videos that were the subject of an intentional infliction of emotional

 distress verdict against Jackson. As an alternative to having the Videos remain under seal, the

 Court has asked whether Exhibits 11 and 12 can be stricken as irrelevant to the Court’s


 1
   Consistent with this Court’s Scheduling Order, Reed Smith has separately filed a supplemental motion articulating
 its position as to the few exhibits that it filed under seal in connection with its summary judgment motion.
 Capitalized terms not otherwise defined herein have the meaning ascribed to them in Reed Smith’s Memorandum of
 Law in Support of Motion for Summary Judgment, ECF No. 300.
Case 17-02005      Doc 369        Filed 04/09/21   Entered 04/09/21 16:44:56        Page 2 of 5




 determination of Reed Smith’s Motion for Summary Judgment. To grant Reed Smith’s Motion,

 the Court need not view the Videos because Jackson has failed to come forward with evidence of

 helpful testimony from the Three Uncalled Witnesses. As a matter of law, Jackson cannot prove

 negligence, causation, or ascertainable damages. Nevertheless, the Videos are properly part of

 the record and should not be stricken.

        The Videos, which words cannot fully describe, were the heart of the underlying case

 against Jackson. They are relevant because they are the basis for the claims against Jackson that

 Reed Smith was called upon to use its judgment to defend against. In preparing its defense of

 Jackson, Reed Smith saw that it was Jackson, alone, who weaponized a private video and turned

 it into a degrading assault on a human being. The Videos show Jackson, costumed as “Pimpin’

 Curly,” screaming vulgar insults at Leviston. Exs. 11 & 12; see also Ex. 13; Mem. Supp. Mot.

 Sum J. 6-15, 19-23, ECF No. 300. Nevertheless, without evidentiary support, Jackson argues

 that the hypothetical testimony of Murray, Ross, and NING would have eliminated or reduced

 his alleged damages. E.g., Mem. Opp. Mot. Sum. J. 44-45, ECF No. 333.

        Reed Smith repeatedly advised Jackson to settle and explained to Jackson that the Videos

 could result in a substantial verdict against him. See, e.g., Mem. Supp. Mot. Sum J. 11-12.

 Jackson, however, was not interested in paying what it would take to settle the case. Id. at 11-13.

 It was also Reed Smith’s judgment that Jackson needed to appear in court to attempt to present

 the jury with a better impression of himself than the one appearing in the Videos. Id. at 3-5. But

 Jackson’s replacement counsel, Bickel, directed Jackson not to appear in the courtroom and not

 to take the stand. Id. at 12-14. As a result, the jury saw “Pimpin’ Curly,” and heard a missing

 witness charge. See id. at 14.




                                                   2
Case 17-02005       Doc 369     Filed 04/09/21      Entered 04/09/21 16:44:56         Page 3 of 5




        If the Court were to view even the beginning of the trailer—which Jackson posted in

 advance of the full video—the otherwise indescribable tone and animus of the Videos would be

 conveyed. Exs. 11-12; see also Mem. Supp. Mot. Sum J. 8 & n.5. Again, even this limited

 viewing is not required to grant Reed Smith’s Motion for Summary Judgment, but it does

 provide the Court with a concept of what any defense counsel would face in this case.

        Finally, even though the Court does not need to view the Videos to grant summary

 judgment to Reed Smith, the Court should not strike them from the record. As noted earlier,

 Exhibits 11 and 12 are the heart of the case that is the subject of this malpractice claim.

 Moreover, those exhibits provide record support for statements in the briefs that Jackson’s

 behavior and appearance in the Videos was vulgar, vile, and degrading. E.g., Mem. Supp. Mot.

 Sum. J. 8 & n.5; see also L. R. 56(a)(1) Stmt. ¶¶ 1, 5-8, 13, 19-20, ECF No. 304. Because the

 Videos are relevant—though not absolutely necessary for the Court to view to grant the Motion

 for Summary Judgment—they are properly part of the record and should not be stricken.

                                           CONCLUSION

        For the foregoing reasons, the Court need not view the Videos to enter summary

 judgment in favor of Reed Smith. Nevertheless, the record should include Defendants’ Exhibits

 11 and 12, which exhibits should remain filed under seal.




                                                   3
Case 17-02005     Doc 369   Filed 04/09/21   Entered 04/09/21 16:44:56       Page 4 of 5




 Dated: April 9, 2021                            Respectfully submitted,

                                                 AXINN, VELTROP & HARKRIDER LLP



                                                 /s/ Thomas G. Rohback
                                                 Thomas G. Rohback (ct01096)
                                                 Drew Alan Hillier (ct30252)
                                                 90 State House Square
                                                 Hartford, CT 06103
                                                 Tel: 860.275.8100
                                                 Fax: 860.275.8101
                                                 Email: trohback@axinn.com
                                                        dhillier@axinn.com

                                                 Craig M. Reiser, admitted pro hac vice
                                                 114 W 47th St
                                                 New York, NY 10036
                                                 Tel: 212.728.2200
                                                 Fax: 212.261.5654
                                                 Email: creiser@axinn.com

                                                 Attorneys for Defendants
                                                 Reed Smith LLP and Peter Raymond




                                             4
Case 17-02005      Doc 369      Filed 04/09/21   Entered 04/09/21 16:44:56    Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, Thomas G. Rohback, certify that on April 9, 2021, I caused the Memorandum

 of Law Pursuant to the Court’s Scheduling Order, ECF No. 362 to be served via CM/ECF on the

 following counsel of record:

 Joseph P. Baratta
 Imran H. Ansari
 Baratta, Baratta & Aidala, LLP
 546 Fifth Avenue, 6th Floor
 New York, NY 10036
 Email: jpbaratta@barattalaw.com
        iansari@aidalalaw.com

 John L. Cesaroni
 Zeisler & Zeisler PC
 10 Middle Street, 15th Floor
 Bridgeport, CT 06604
 Email: jcesaroni@zeislaw.com



                                                            /s/ Thomas G. Rohback
                                                            Thomas G. Rohback (ct01096)
